DECISION
The application of the above-named defendant for a review of the sentence of eight years for First Degree Burglary imposed on January 17, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be reduced to six years.
While the presumption is that the sentencing judge was correct in his assessment of the situation, and it is true that the sentence in this case could have been up to 15 years and, if the two prior convictions of defendant had been used, his sentence could have been without limit, nevertheless, it has been made to appear to this Court that the interests of justice, the sentencing goals kept in mind, would be just as well served by an earlier discharge date for this defendant, particularly when it is considered that he has no record of violence, has and is able to support himself as a talented cartoon artist and writer, and it appears that he will do so.
We thank William R. Taylor for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.